Citation Nr: 1108433	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006, a statement of the case was issued in May 2007, and a substantive appeal was received in July 2007.   

In the Veteran's July 2007 substantive appeal, he indicated that he wished to testify at a Travel Board hearing.  The RO scheduled the hearing; but an undated Report of General Information states that the Veteran was not able to attend the hearing, and that he wanted the issues to be sent to the Board.  The Board construes this as a withdrawal of his request for a hearing.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted evidence directly to the Board within 90 days of certification to the Board.  However, the Veteran has not waived his right to have the evidence considered by the Regional Office, pursuant to 38 C.F.R. 20.1304(c).  

The Board notes that even if the Veteran waived his right to RO consideration, the Board would have to remand the claims because the newly submitted evidence includes medical records pertinent to the Veteran's claims that were not considered by the April 2006 VA examiner when he rendered his medical opinions.  Consequently, the April 2006 VA examination report is inadequate for rating purposes.  

Additionally, the Board finds that although the April 2006 examiner indicated that he reviewed the claims file, there is evidence favorable to the Veteran that was not adequately addressed in the VA examination report.  

The Board notes that the Veteran's blood pressure on his April 1978 entrance examination report was 112/86.  During service, the Veteran had several elevated blood pressure readings: 

February 1986	130/90		September 1996	129/91
October 1989		126/92		September 1996	133/90
January 1992		110/90		February 1998	132/90
November 1992	130/90		February 1998	153/98

The newly submitted evidence includes complaints of trouble sleeping and an elevated blood pressure reading of 148/90 in April 1999 (which is within one year of service).  

The Board recognizes that the Veteran's May 2005 claim attributes hypertension and insomnia to digestive cancer.  Consequently, the April 2006 examiner's opinion was focused on whether hypertension and insomnia was secondary to the Veteran's service connected gallbladder cancer.  It did not include an opinion on whether hypertension and/or insomnia were directly related to service.   

The Board recognizes that several instances of slightly elevated blood pressure do not constitute a diagnosis of hypertension; nor are they dispositive as to the issue of service connection.  Nonetheless, the Board finds that the evidence that supports a finding of service connection on a direct basis must be addressed.  

Finally, the Board notes that the April 2006 examiner stated that hypertension and insomnia were not caused by gallbladder cancer.  The examiner did not address the issue of whether hypertension or insomnia is aggravated by the Veteran's gallbladder cancer.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Consequently, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's hypertension and insomnia.  The examiner should be asked whether the Veteran's hypertension and/or insomnia began during or is causally linked to any incident of service, to include whether the Veteran's hypertension and/or insomnia was caused by or aggravated by the Veteran's service connection gallbladder cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA examination(s) for the purpose of determining the nature, etiology and severity of the Veteran's hypertension and insomnia.  The claims file must be made available to the examiner(s) for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records; post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the appropriate examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during or was caused by service;

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or has been aggravated by his service connected gallbladder cancer residuals; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's insomnia began during or was caused by service;

(d) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's insomnia was caused by or has been aggravated by his service connected gallbladder cancer residuals.  

The examiner(s) should provide a rationale for any opinion(s) expressed that includes a discussion of the in-service findings.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for hypertension and for insomnia.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


